SN DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

HEATHER E. WILLIAMS, Bar #122664 It, 63 ans

 

Federal Defender

CHARLES J. LEE, Bar #221057 CLERKS, U.S, DISTRIGT COURT
Branch Chief, Fresno Office EASTERN CISTHIST OF CALIFORNIA
Assistant Federal Defender Oar se

2300 Tulare Street, Suite 330 —

Fresno, California 93721-2226
Telephone: (559) 487-5561

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 5:19-po-00161 JLT
Plaintiff, APPLICATION AND £
ORDER PRE-APPOINTING COUNSEL
vs.

Time: 9:00 a.m.

MIGUEL A. CRUZ,
Judge: Hon. Jennifer J. Thurston

)

)

)

Date: 7/9/19
Defendant. }
)

 

Defendant, Miguel Cruz, through the Federal Defender for the Eastern District of
California, hereby requests pre-appointment of counsel. Our office has a conflict.

Defendant submits the attached Financial Affidavit as evidence of his inability to retain
counsel. Defendant is charged by citation with entering military property in violation of 18
U.S.C. § 1382. Defendant is scheduled to make his initial appearance on July 9, 2019 at 9:00
a.m. before the Honorable Jennifer L. Thurston, United States Magistrate Judge. Therefore, after:
reviewing the Financial Affidavit, it is respectfully recommended that counsel be promptly

appointed in light of, and in preparation for, his court appearance tomorrow morning.

f ¢
DATED: July__, 2019 “Be. Le |on Chrakes li
CHARGES J.LEE ©

Assistant Federal Defender
Branch Chief, Fresno Office

 
 

WwW NN

ao nN DN ON

‘oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER
Having satisfied the Court that the defendant is financially unable to retained counsel, the

Court hereby pre-appoints counsel pursuant to 18 U.S.C. § 3006A.

   

DATED: July A , 2019 . i Al, Mie | ( li he Gi
HONORABLE BARBARA 2 A. McAULIFFE
UNITES STATES MAGISTRATE JUDGE

 
